DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Amendment
The response filed 12/16/2021, has been entered.  
Claims pending: 1-5, 7-12, 14-20.  
Claims amended: 
(1) independent claims: 1, 8 and 15.
(2) dependent claims: none.
The pending claims comprise of 3 groups of claims:  
	1) Apparatus: 1-5, and 7, 
	2) Computer program product (article): 8-12 and 14, and 
3) Method: claims 15-20. 
The groups have similar scope and will be examined together.
As of 12/16, 2020, independent claim 1 is as followed:
1. (Currently Amended) A computing device comprising a processor, the computing device used to return a plurality of applications to a state they were in before an interruption occurs, the computing device further comprising:

[2] the capture module collects information about each running application of multiple user applications being run concurrently on the computing device and captures task workflow information that indicates an application state of each of the running application on the computing device used by a user at a time of the capture, wherein the task workflow information is captured in response to a first event that is an interruption event that interrupts the user using the computing device; 
[3] the storage module stores the task workflow information captured by the capture module in a data storage device; 
[4] the assembly module retrieves a portion of the task workflow information from the data storage device, wherein the portion of the task workflow information indicates the running applications used by the user at the time of the first event; and 
[5] the reversion module returns, using the portion of the task workflow information, each running application on the computing device used by the user to the application state at the time of the first event in response to a second event representing an end of the interruption event and to open a first software application specified in the portion of the task workflow information in response to a determination that the first software application is not open at the time of the second event, wherein returning each running application on the computing device used by the user to the application state at the time of the first event comprises running each running application, and closing applications opened after the first event and before the second event;
wherein the computing device operates the plurality of software applications comprising the plurality of software windows continuously between the first event and second event.

Note: for referential purpose, numeral [1-[4] and/or letters (a)-(d) are added to the beginning of each step.
Claim Interpretation
Claims 1-5, 7 are apparatus claim, claims 8-12 and 14 are article claims.  In examination of the apparatus claim, the claims must be structurally distinguishable from the prior art.  While features of an apparatus claim may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See the followings:
(1) MPEP 2114 “Apparatus and Article Claims”.  
(2) In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Apparatus claims cover what a device is, not what a device does, i.e. “device which acts or performs ...".  
(3) Hewlett-Packard Co. vs. Bausch & Lomb Inc. (Fed. Circ. 1990).  Manner of operating the device or elements of the device, i.e. recitation with respect to the manner in which a claimed apparatus is intended to be employed/used, does not differentiate apparatus from the prior art apparatus.  
(4) Ex parte Masham, 2 USPQ2d 1647 (BPAI, 1987).  
	Therefore, phrases as shown in the last paragraph such as: “enables…” appear to be “manner of operating the device/elements” or "a method step/action" and may not have patentable weight in an apparatus claim or article claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1, 3-5, 7 (apparatus), 8, 10-12 and 14 (article) and 15, 17-20 (method) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:

Name					Publication
(1) GARNEY 				US patent 5,386,552, in view of 
(2) LOMET et al.			US 6,182,086, or vice versa, and 
(3) TANG et al.			US patent 5,960,173.
As for independent claims 1, 8, and 15, GARNEY discloses an apparatus, computer program product, and a method for a computing device comprising a processor, the computing device used to return applications to a state they were in before an interruption occurs, the computing device further comprising:
[2] a module configured to collect information about each running application of multiple user applications being run concurrently on the computing device and to capture task workflow information that indicates an application state of each of the running application on the computing device used by a user at a time of the capture, wherein the task workflow information is captured in response to a first event that is an interruption event that interrupts the user using the computing device: 
{see Fig. 2, and respective col. 11, lines 50-57, and Fig. 3


    PNG
    media_image1.png
    455
    526
    media_image1.png
    Greyscale


	Note that cited element (3) in col. 11, lines 50-57 indicates the return control to the previously running application program.  Therefore, the state of the computer status includes running application program.



    PNG
    media_image2.png
    646
    541
    media_image2.png
    Greyscale


[3] a storage module configured to store the task workflow information captured by the capture module in a data storage device; 
{see Fig. 3, and respective col. 3, lines 18-33:


    PNG
    media_image2.png
    646
    541
    media_image2.png
    Greyscale


[4] an assembly module configured to retrieve a portion of the task workflow information from the data storage device, wherein the portion of the task workflow information indicates the running applications used by the user at the time of the first event; and 

{see Fig. 4, 182 “Restore_System_State_A, Generate_System Management_Interrupt”}
Note that cited element (3) in col. 11, lines 50-57 indicates the return control to the previously running application program.  Therefore, the state of the computer status includes running application program.





wherein the computing device enables applications to be used, applications to be opened, applications to be closed, or a combination thereof between the first event and second event.
{see col. 3, lines 25-35: 
“… (3) return control to the previously running application program”
Fig. 19, 1701 “Resume Handler”, 

    PNG
    media_image3.png
    566
    482
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    492
    427
    media_image4.png
    Greyscale

Col. 11, lines 38-57:

    PNG
    media_image1.png
    455
    526
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    601
    484
    media_image5.png
    Greyscale

Note that on col. 11, lines 50-58 which deals with “restoring the processing state of the computer system from nonvolatile memory is to:
(1) sense the resumption …;
(2) read the contents of a previously saved processing state … and restores the contents of memory…; and 
(3) return control to the previously running application program.
running application program.  Therefore, the state of the computer status includes running application program.
As for the feature of: “and closing applications opened after the first event and before the second event”, in view of the teaching on col. 13, lines 15-27, it would have been obvious to close the applications opened after the first event and before the first event if the system is placed on “low power mode” option to allow the system to complete the application at slower speed so that applications can be open after the first event and before the second event.

GARNEY fairly teaches the claimed invention except for explicitly discloses:
(1) a plurality of software windows available to the user, and 
(2) the element [2] a capture module configured to collect information about each running application.
LOMET et al. is cited to teach the use of a data capture component (module) configured to collect information about each running (active) application.
{see Fig. 4, and respective col. 9, lines 32 to col. 10, line 2. 

    PNG
    media_image6.png
    366
    541
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    519
    557
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    679
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    78
    500
    media_image9.png
    Greyscale



include in the preservation of a computer processing state of GARNEY the data capture component (module) configured to collect information about each running application as taught by LOMET et al. for returning to currently running application after an interruption event as taught in LOMET et al. col. 9, lines 30-67.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Alternatively, LOMET et al. fairly discloses an apparatus, computer program product, and a method for a computing device comprising a processor, the computing device used to return applications to a state they were in before an interruption occurs, the computing device further comprising the capture module configured to collect information about each running application as shown in Fig. 4, 5 and col. 9, lines 30-67.  LOMET et al. does not explicitly discloses the detail steps to return the application to its previous status, however, these detail steps are taught in GARNEY as cited above and would have been obvious to include the detailed steps of GARNEY in the teaching of LOMET et al. to achieve the scope of independent claims 1, 8 and 15 above.   
The teaching of GARNEY/LOMET et al. fairly teaches the claimed invention except for explicitly discloses:
(1) a software application comprising a plurality of software windows available to the user for performing a plurality of operations.
TANG et al. is cited to teach a plurality of software windows available to the user for enabling awareness of encountering monitoring (similar) applications and wherein the level of activity of other application can be see Fig. 1, Fig. 3 or Fig. 4 or 5A.  TANG et al. also operates the plurality of software applications comprising the plurality of software windows continuously between the first event and second event, see Fig. 8 and Fig. 9 wherein the window 


    PNG
    media_image10.png
    456
    506
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    449
    650
    media_image11.png
    Greyscale





    PNG
    media_image12.png
    464
    600
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    202
    534
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    422
    445
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the workflow capture of a computer processing state of GARNEY/LOMET et al. a plurality of software windows available to the user for encountering monitoring (similar) applications and with various levels of activities/events: attentive, or idle, or engaged in interaction, or absent, or terminated as taught by TANG et al. in Fig. 9 and col. 11, lines 1-20.

As for dependent claim 3 (part of 1 above), claim 10 (part of 8 above), and claim 17 (part of 15 above) which appears to be dealt with the features of the workflow information, i.e. an image associated with a display device at a specified time, this is taught in GARNEY col. 6, lines 25-42 cited above.


    PNG
    media_image15.png
    367
    542
    media_image15.png
    Greyscale

As for dependent claim 4 (part of 1 above), claim 11 (part of 8 above), and claim 18 (part of 15 above) which appears to be dealt with the features of the workflow information, i.e. other application information, this is taught in GARNEY col. 11, lines 50-57 or LOMET et al. col. 9, lines 40-67.
Dependent claims 5, 7, 12, 14, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over (1) GARNEY / LOMET et al. / TANG et al. applied to claims 1-4, 8-11, 15-18 above, and further in view of (4) NAIMI et al. (US 2002/0 054053).
As for dep. claims 5, 12, 19, the teachings of GARNEY / LOMET et al. / TANG et al. is cited above.  
In a similar information system having desktop home key feature, NAIMI et al. is cited to teach the use of a desktop display includes a desktop control panel having a home key (task bar) and the desktop display maybe restored to a predefined state in response to user selection of the home key {see Figs. 2, 3, 4, ¶ [0019-0025]}.  Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the system of GARNEY/ LOMET et al. / TANG et al. to include a task bar configuration in response to a “reverting” request/event as 
As for dependent claims 7 (part of 1 above), claims 14 (part of 8 above), and claims 20 (part of 15 above) which appear to be dealt with the manipulation of various software applications, these are taught in NAIMI et al. Figs. 4, 2, and ¶ [0023-0030].
Dependent claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (1) GARNEY / LOMET et al. /TANG et al. as applied to claims 1, 8, and 15 above, and further in view of (5) DONAHUE, US 2005/0.027.733.
The teachings of GARNEY / LOMET et al. / TANG et al. is cited above.
DONAHUE is cited to teach the use of a tag to mark a portion of a task workflow information wherein the tags defines a portion of the workflow to be retrieved from the data storage device (registry).

    PNG
    media_image16.png
    419
    505
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    558
    424
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    360
    504
    media_image18.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the system of GARNEY / LOMET et al. / TANG et al. to include a tag for 
Response to Arguments
Applicant's arguments on amendment of 12/16/2020, has been noted and not found to be persuasive. 
Applicant’s arguments with respect to claim(s) 1-5, 7-12 and 14-20 have been considered but are moot because the claims have been amended and new citations have been added to address the amended features.

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689